Exhibit 10.3

CONFIRMATION

 

Date:    August 12, 2008 To:    RadioShack Corporation (“Counterparty”)
Telefax No.:    (817) 415-2638 Attention:    Raymond C. Vines, CPA, CTP   
Director - Treasury Operations From:    Citibank, N.A. (“Bank”) Telefax No.:   
(212) 615-8985

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between you and us. This Confirmation supplements,
forms a part of, and is subject to the Master Terms and Conditions for
Convertible Bond Hedging Transactions dated as of August 12, 2008 and as amended
from time to time (the “Master Confirmation”) between you and us.

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    August 12, 2008 Effective Date:    August 13, 2008 Premium:   
USD44,850,000.00 Premium Per Unit:    USD138.00 Premium Payment Date:    August
18, 2008 Convertible Notes:    2.50% Convertible Senior Notes of Counterparty
due 2013, offered pursuant to an Offering Memorandum to be dated as of August
12, 2008 and issued pursuant to the Indenture. Number of Units:    The number of
Convertible Notes in denominations of USD1,000 principal amount issued by
Counterparty on the closing date for the initial issuance of the Convertible
Notes.

 

A-1



--------------------------------------------------------------------------------

Strike Price:    As of any date, an amount in USD, rounded to the nearest cent
(with 0.5 cents being rounded upwards), equal to USD1,000 divided by the Unit
Entitlement. Applicable Percentage:    60% Number of Shares:    The product of
the Number of Units, the Unit Entitlement and the Applicable Percentage.
Expiration Date:    August 1, 2013 Unit Entitlement:    As of any date, a number
of Shares per Unit equal to the Conversion Rate (as defined in the Indenture,
but without regard to any adjustments to the Conversion Rate pursuant to the
Excluded Provisions of the Indenture). Indenture:    Indenture to be dated as of
August 18, 2008 by and between Counterparty and The Bank of New York Mellon
Trust Company, N.A., as trustee, and the other parties thereto pursuant to which
the Convertible Notes are to be issued. For the avoidance of doubt, references
herein to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered
following execution of this Confirmation but prior to the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties. Purchase Agreement:    Purchase Agreement
dated as of August 12, 2008 between Counterparty and Citigroup Global Markets
Inc. and Banc of America Securities LLC, as representatives of the Initial
Purchasers (as defined in the Purchase Agreement). Net Share Provision:   
Section 15.01(c) of the Indenture Rounding Provision:    Section 15.01(d) of the
Indenture Make-whole Provision:    Section 15.03 of the Indenture
Conversion Adjustment Provisions:    Sections 15.02(c) and 15.02(e) of the
Indenture Excluded Provisions:    Sections 15.02(f), 15.02(g) and 15.03 of the
Indenture Dilution Provision:    Sections 15.02(a), (b), (c), (d) and (e) of the
Indenture Merger Provision:    The definition of Reorganization Event in Section
15.04(a) of the Indenture Early Unwind Date:    August 18, 2008 (or such later
date as agreed by the parties hereto) or, with respect to any Additional
Convertible Notes, the settlement date specified by the Initial Purchasers
pursuant to the Purchase Agreement.

 

A-2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation promptly upon receipt
so that errors or discrepancies can be promptly identified and rectified and
(b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to Confirmation Unit via 212-615-8985. Hard copies
should be returned to Citibank, N.A., 333 West 34th Street, 2nd Floor, New York,
New York 10001, Attention: Confirmation Unit.

 

Yours sincerely, CITIBANK, N.A. By:  

/s/ Jason Shrednick

Name:   Jason Shrednick Title:   Authorized Signatory

Confirmed as of the

date first above written:

 

RADIOSHACK CORPORATION By:  

/s/ James Gooch

Name:   James Gooch Title:   Chief Financial Officer